Citation Nr: 1226690	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  08-39 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Augusta, Maine, in which the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss and tinnitus.  

In July 2009, the Veteran testified before a decision review officer.  A transcript of the proceeding has been associated with the record.  


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, the Veteran's bilateral hearing is causally or etiologically related to service.  

2.  Affording the Veteran the benefit of the doubt, the Veteran's tinnitus is causally or etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Given the fully favorable decision, discussed below, the Board finds that any issue with regard to the timing or content of the notice provided to the Veteran is moot or represents harmless error.  

Service Connection Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.

Additionally, service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a), 3.309(a).

Applicable regulations provide that hearing impairment is considered to be a disability when the auditory threshold level in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385.

The requirements for service connection for hearing loss as defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  Regulation 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A.  §§ 1110, 1131; 38 C.F.R. §§ 3.303 and 3.304; Hensley v. Brown, 5 Vet. App. 155 (1993).  

Discussion 

The Veteran contends that he currently suffers from bilateral hearing loss and tinnitus which he sustained in service due to noise exposure as a result of his military occupational specialty (MOS), an armor crew gunner in the United States Army.  Specifically, he asserts that his hearing loss and tinnitus began during basic training, namely, at Fort Knox, and continued throughout the duration of his service, to include his service in Germany.  See August 2008 statement from the Veteran, November 2008 VA examination report, and July 2009 hearing transcript.    He further asserts that he has experienced difficulty hearing, and ringing in his ears since such time.  Id.    

The Veteran's service treatment records include the report of a March 1968 pre-induction physical examination, which was negative for complaints, treatment, or a diagnosis of any kind of hearing disorder.  Within the March 1968 examination report, is an audiometric evaluation dated in June 1968, which was performed upon the Veteran's induction into service.  The examination report demonstrates that the Veteran's hearing bilaterally was evaluated as normal upon entry into service, as shown by the results of the June 1968 induction physical examination (audiometric) report, which reveals the following puretone thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5

-5
LEFT
0
-10
-10

       10
	
The Veteran's December 1969 separation physical examination report was negative for complaints, treatment, or a diagnosis of a hearing condition; however, audiometric testing revealed some amount of hearing loss bilaterally, as demonstrated by the audiogram, as there was clearly an upward shift in puretone thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10

 10
LEFT
10
10
10

        10

A post-service private treatment record and opinion letter from Dr. M.A. dated in August 2007 notes that the Veteran was examined and evaluated for bilateral ringing in his ears.  The physician noted that the Veteran experienced difficulty hearing along with ringing in his ears that had worsened over time.  He further noted the Veteran's history of loud noise exposure during service as a tanker.  The physician indicated that the hearing test shows sloping sensorineural hearing loss which starts in the mid-speaking ranges.  He concluded that the Veteran needs bilateral hearing aids for his bilateral hearing loss.    

The Veteran was afforded a VA examination in November 2008, during which he reported that he experienced significant noise exposure during service, to include exposure to tanks, machine guns, artillery, 45 caliber guns, and guns while performing practice maneuvers in Germany.  He further reported that he experienced the onset of tinnitus during service; specifically, the Veteran stated that he would experience tinnitus four hours after exposure to noise during service.  He also reported that he worked in an industry setting for 32 years, and stated that his hobbies include hunting.  

Upon examination and review of the Veteran's claims file, the examiner diagnosed intermittent tinnitus and bilateral sensorineural hearing loss from a range of normal to severe in nature.  The examiner opined that the Veteran's hearing loss and tinnitus were less likely than not caused by his service in Germany.  In providing the opinion, the examiner explained that the Veteran worked in an industry plant for 32 years and was a hunter.  The examiner noted that while the Veteran stated that he used hearing protection at work, it was not all of the time.  Finally, the examiner noted that at the time of his separation from service, the Veteran's hearing was noted to be normal.    

In a July 2009 opinion letter, regarding whether the Veteran's hearing loss was related to his service, Dr. M.A. noted that the Veteran was a tanker and was exposed to loud noise during his time in service.  Dr. M.A. opined that the Veteran's hearing loss, being at such a high frequency was very likely to be the result of noise exposure.  

It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429 (1995).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  

The Board must weigh the VA and private medical opinions of record to determine which are the most probative to the question of whether there is a relationship between the Veteran's current bilateral hearing loss and/or tinnitus disorders and his service.  Dr. M.A.'s July 2009 private opinion letter and the August 2007 letter and examination report submitted by Dr. M.A. support the Veteran's claim.  Although Dr. M.A. did not review the Veteran's claims file, he noted the Veteran's past history of noise exposure as a tanker during service.  The July 2009 opinion and August 2007 letter, respectively, considered the Veteran's lay statements regarding his exposure to noise during service, to include ringing in his ears and difficulty hearing which had worsened over time.  Further, the July 2009 opinion included an explanation of the medical principles that support the opinion that the Veteran's current hearing loss is the result of noise exposure during his service.

As for the evidence against the claim, the Board finds the November 2008 VA examination report to be of limited probative value because the basis of the negative opinion, in part, appears to be that the Veteran's hearing was noted to be normal upon separation from service.  Although the examiner indicated that he reviewed the Veteran's claims file, he failed to consider or discuss the Veteran's upward shift in puretone thresholds, which, as above, is shown during the December 1969 separation physical examination.  Thus, the examiner did not provide an accurate assessment of the evidence of record.  Moreover, the examiner suggested that the Veteran's hearing loss and tinnitus were in part due to his post-service employment, as he had worked in an industry plant for the past 32 years.  However, there is no evidence of record which indicates that the Veteran was exposed to loud noise during his post-service occupation at such industry plant, nor does the Veteran so contend.  Finally, the examiner failed to acknowledge the lay assertions of record regarding the Veteran's in-service noise exposure and ringing in his ears during service; specifically, that such conditions began during basic training.  In this regard, the examiner's negative opinion pertains only to the Veteran's service in Germany, and does not address his complete time in service.    

Following a thorough consideration of all of the aforementioned opinions, the Board finds the July 2009 private opinion the most probative.  The opinion included a rationale and discussion of the medical principles underlying the opinion, and considered the Veteran's reported medical history.  To the extent that the private opinion does not specifically address whether the Veteran's current tinnitus is related to his service, the Board finds that Dr. M.A.'s statements may be construed as linking the Veteran's hearing loss, including tinnitus, to his exposure to noise during service.  Moreover, the history the Veteran provided about noise exposure in service, where he was exposed to noise from serving an armor crew gunner, is consistent, competent, and credible.  See Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran's DD Form 214 also demonstrates his MOS as an armor crew gunner, supporting his claimed exposure to noise.  Tinnitus is subjective and the kind of condition which lay evidence is competent to describe, to include the time of onset.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  In addition, the Veteran has presented written statements regarding his in-service incurrence of tinnitus, and there is evidence of a current tinnitus disability.  

Therefore, affording the Veteran the benefit of the doubt, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



=Department of Veterans Affairs


